Citation Nr: 0322213	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from December 1953 to June 
1958, and from August 1958 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The appellant resides in North Carolina 
and this case has been certified from the Winston-Salem, 
North Carolina, RO.  


FINDINGS OF FACT

1.  The veteran and appellant were legally married on October 
[redacted], 1954.  

2.  The appellant and veteran separated on or about November 
[redacted], 1994, and the appellant obtained an absolute divorce from 
the veteran, effective April [redacted]
, 1996.  

3.  The veteran and the appellant never remarried nor did 
they live together as husband and wife subsequent to the 
April 1996 divorce.  

4.  The veteran died in May 2001 and his death certificate 
shows his marital status as divorced.  

5.  In June 2001, VA received the appellant's application for 
dependence and indemnity compensation or death pension by a 
surviving spouse (including accrued benefits and death 
compensation, where applicable).  




CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.5, 3.50 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

The appellant confirms that she and the veteran were divorced 
at the time of his death; however, she maintains that, after 
forty years of marriage, she did not want to divorce him.  
Rather, the divorce was procured because of the veteran's 
misconduct and claims entitlement to VA dependence and 
indemnity compensation and death pension as the surviving 
spouse of the veteran.  

The evidence shows that the veteran and appellant were 
legally married in October 1954 and they were divorced in 
April 1996.  The record shows that the appellant sought the 
divorce and the judgment of absolute divorce notes that the 
veteran and appellant had separated in November 1994; that 
the appellant had the intention permanently to terminate the 
marital relationship; that the parities had lived 
continuously separate and apart since said date and had, at 
no time, resumed the marital relationship; and, in 
particular, had lived separate and apart for at least one 
year next preceding the institution of this action.  

The veteran died in May 2001 and his death certificate notes 
his marital status as divorced.  The evidence shows that 
neither the veteran nor the appellant entered into a legal 
marriage following their April 1996 divorce, nor had they 
lived together.  

In a July 2001 rating decision, the RO granted service 
connection for the cause of the veteran's death.  

Dependency and indemnity compensation means a monthly payment 
made by VA to a surviving spouse, child or parent because of 
the veteran's death due to service-connected disability and 
the death occurred after December 31, 1956.  See 38 U.S.C.A. 
§ 101(14); 38 C.F.R. § 3.5(a).  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 
38 C.F.R. § 3.50(a).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

By law and regulations, in order to be entitled to VA death 
benefits (dependency and indemnity compensation and death 
pension), the appellant must have been the veteran's 
"spouse" at the time of the veteran's death.  The evidence 
of record, confirmed by the appellant, shows that she and the 
veteran were legally married and subsequently divorced.  
Subsequent to the divorce decree, the appellant maintains 
that she had never remarried and the evidence indicates 
neither had the veteran.  

The appellant maintains that it was only because of the 
veteran's misconduct that she obtained the divorce for her 
and the children's sake.  The Board notes that, if she and 
the veteran had only separated, without obtaining a divorce, 
misconduct or the circumstances surrounding the separation 
would be material.  However, the law is clear as to who may 
be eligible for VA death benefits as a surviving spouse of 
the veteran.  

In this case, a divorce was obtained and the appellant was 
not lawfully married to the veteran at the time of his death.  
Because the marriage was terminated prior to the veteran's 
death, and because the appellant was not remarried to the 
veteran at any time before the date of his death, the Board 
finds that the criteria for recognition of the appellant as 
the surviving spouse for VA death benefits purposes have not 
been met.  The law is dispositive of the issue presented.  As 
the appellant's claim lacks legal merit, it must be dismissed 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  




ORDER

The claim for entitlement to recognition as the surviving 
spouse of the veteran for VA death benefits is dismissed.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

